Title: From George Washington to Philip Strubing, 18 September 1783
From: Washington, George
To: Strubing, Philip


                  
                      18 September 1783
                  
                  By his Excellency George Washington Esqr General and Commander in Chief of the Armies of the United States.
                  This Certifies that the Bearer Mr Strubing has served as a Lieutenant of Horse four years in the Army of the United States of America, in which character he has conducted himself as a faithful and deserving Officer.  Given at Princeton this 18th day of September 1783.
                  
                     Go: Washington
                  
               